Citation Nr: 0844136	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for lentigo maligna 
melanoma (claimed as malignant melanoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including a tour of duty in the Republic of Vietnam 
from August 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefits 
sought on appeal.  The appellant appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the Sioux Falls RO 
in June 2008.  A copy of the hearing transcript is of 
record and has been reviewed.

The veteran claimed service connection for malignant 
melanoma, and evidence submitted in support of his claim 
included medical reports showing a diagnosis of malignant 
melanoma of the upper sternum, and the RO phrased the issue 
on appeal as malignant melanoma of the upper sternum.  
However, during the appeal process additional evidence was 
received showing that treatment for melanoma, diagnosed as 
lentigo maligna melanoma, was not limited to the upper 
sternum.  Accordingly, the Board has recharacterized the 
issue on appeal as shown on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with lentigo maligna 
melanoma.

3.  The veteran experienced prolonged, unprotected exposure 
to sunlight during his military service.
4.  Competent medical evidence attributes the veteran's 
melanoma to exposure to the sun he experienced during his 
service in Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for entitlement to service connection for melanoma 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the decision below, the Board has granted the veteran's 
claim for service connection for lentigo maligna melanoma, 
and therefore the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
available evidence is in relative equipoise; and therefore, 
the veteran is entitled to the benefit of the doubt.  
Therefore, the Board concludes that the veteran is entitled 
to service connection for melanoma.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, private medical records 
indicate that the veteran was diagnosed with lentigo maligna 
melanoma of the upper sternum in June 2005.  The veteran was 
diagnosed with a second lentigo maligna on his right upper 
chest in June 2006.  A third suspicious spot on the veteran's 
left preauricular area was noted for observation at an 
examination in October 2006.  The veteran underwent surgery 
to remove the melanomas, resulting in two scars that are 
described extensively in his December 2006 VA examination 
report.  The veteran requires regular physical examinations 
and extensive medical testing including PET scans, blood 
work, and x-rays to insure that subsequent occurrences of the 
cancer are caught early enough to be effectively treated.

The veteran contends that his melanomas were caused by sun 
exposure during his service in Vietnam.  During his June 2008 
hearing, the veteran testified that except for his service in 
the Army, he had spent his entire life in South Dakota.  
Prior to his military service, he was an overweight kid who 
did not spend a lot of time outside.  During his service in 
Vietnam, the veteran asserted that he was constantly exposed 
to the sun without any protection as he patrolled the rice 
paddies with his unit.  The veteran further asserted that on 
at least one occasion he suffered from sun poisoning during 
his military service.  After service, the veteran testified 
that he went back to college, and then pursued a career in 
banking.  He denied any significant sun exposure after his 
release from active duty.  

The veteran's service personnel records confirm that the 
veteran was stationed in Vietnam from August 1968 to July 
1969.  The Board notes that the veteran's service medical 
records do not include any documented complaints, treatment, 
or diagnosis of skin cancer, or other skin problems.  His 
January 1968 preinduction examination and his December 1969 
separation examination all noted the veteran's skin to be 
normal upon examination.  Accompanying medical history forms 
completed by the veteran also do not indicate any problems 
relevant to his claim.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996)).  Thus, the provisions of section 
1154(b) apply only to the second material issue involved in 
establishing direct service connection, i.e., evidence of the 
incurrence of a disease or injury in service.

Despite the lack of contemporaneous records to support the 
veteran's recollections, the Board concedes that the veteran 
had sun exposure during his military service, especially 
during his service in Vietnam.  Substantial exposure to sun 
is consistent with the circumstances of the veteran's 
military service.  38 U.S.C.A. § 1154(b).  The Board further 
finds that the veteran's hearing testimony regarding an 
episode of sun poisoning is credible.  The Board notes that 
the veteran's service personnel records indicate that the 
veteran was awarded the Combat Infantryman Badge, and as 
such, he has been shown to have engaged in combat with the 
enemy.  Therefore, the Board finds that the veteran's own 
statements that he was exposed to the sun and suffered sun 
poisoning, constitute "satisfactory" or credible evidence 
that is consistent with the circumstances, condition, or 
hardships of his combat service.  Collette, 82 F.3d at 392.  
His statements regarding his exposure in service are credible 
in light of all the evidence of record and are not rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b). 

The Board must discount the veteran's lay assertions that his 
sun exposure during his military service caused his 
melanomas.  Though the veteran may attest to symptoms his has 
experienced, he is not competent to opine on the diagnosis or 
etiology of his disability.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As there is no indication in the record 
that the veteran has sufficient specialized medical training, 
the Board must conclude that as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board accepts the 
veteran's reports of his history of symptoms including sun 
poisoning.  However, the Board assigns no probative value to 
the veteran's contention that his current disabilities were 
caused by his in-service sun exposure.  

The Board acknowledges that the veteran's claims file 
contains conflicting medical opinions as to whether the 
veteran's melanomas were caused by his sun exposure during 
his military service.   In evaluating such evidence, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In this case, the evidence includes a December 2006 VA 
examination report in which the examiner noted the veteran's 
history of melanoma treatment.  The examiner futher noted 
that none fo the veteran's ten siblings had ever had any skin 
problems, and that the veteran did not have any outside jobs 
after returning from his military service.  The examiner also 
described the residual scars of the veteran's melanoma 
surgeries.  The examiner concluded that is it less likely 
than not that the veteran's melanomas had a direct 
relationship to just the veteran's sun exposure in Vietnam.  
In support of his conclusion, the examiner pointed out that 
the veteran was only stationed in Vietnam for one year and 
that, at the time of the 2006 examination, it had been 
thirty-five years since the veteran was in the service.  Upon 
review of relevant medical literature, the examiner added 
that lentigo melanomas were most commonly related to 
intermittent sun exposure, especially multiple burns in 
childhood.  The examiner further concluded that it would be 
difficult to assign that one year of exposure in Vietnam as 
the only primary factor in the veteran's development of 
melanoma as there are also genetic factors that may have 
contributed.

The veteran's private dermatologist, Dr. K. M. J. provided a 
contrary opinion in letters received by VA in September 2006 
and April 2007.  In her September 2006 letter, Dr. K. M. J. 
stated that the veteran, while in his early twenties, had 
extensive sun exposure in Vietnam, and that he was not 
offered sunscreen or sun protection for his chest during his 
military service.  Dr. K. M. J. stated that lentigo maligna 
melanomas are known to be a direct result of sun exposure, 
especially excessive exposure during childhood, teens and 
twenties.  Dr. K. M. J. opines that it is extremely likely 
that the veteran's melanoma was a result of his sun exposure 
during his time in Vietnam.  Dr. K. M. J.'s second letter, 
prepared in response to the conclusions of the December 2006 
VA examiner, noted Dr. K. M. J.'s specific expertise 
regarding the etiology of lentigo maligna and other skin 
cancers, and reasserted her professional medical opinion that 
the veteran's sun exposure during Vietnam certainly 
contributed to, if not directly caused, the veteran's 
melanoma.

As both medical opinions were offered by competent medical 
professionals and are adequately supported by evidence of 
record, the Board concludes that the medical evidence of 
record is at least in relative equipoise on the issue of 
whether or not the veteran's exposure to the sun during his 
military service is the cause of his melanomas.  

The veteran has also submitted multiple articles from 
internet sources generally supporting the conclusion that sun 
exposure causes melanoma.  Although this evidence is general 
in nature and may not have been sufficiently probative about 
this particular case in itself to warrant an allowance of 
service connection, the Board affords it some probative 
weight in considering it combination with the favorable other 
evidence favorable to the veteran's claim.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  As such, the 
Board affords it little probative value.  
Weighing the evidence showing a diagnosis of melanoma, the 
veteran's lay testimony that he experienced substantial sun 
exposure and an episode of sun poisoning during his military 
service, and the existence of credible medical evidence 
linking the veteran's melanoma to his military service, 
against the conflicting opinon of the December 2006 VA 
examiner, the Board concludes that the evidence of record is 
at least in relative equipoise.  Therefore, resolving the 
benefit of the doubt in favor of the veteran, his claim of 
entitlement to service connection for melanoma is granted.


ORDER

Entitlement to service connection for lentigo maligna 
melanoma is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


